            Case 1:20-cv-00633-APM Document 5 Filed 04/06/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 AMERICAN OVERSIGHT,
                                                       Civil Action No. 1:20-cv-00633-APM
        Plaintiff,

 v.

 ELECTION ASSISTANCE COMMISSION,

        Defendants.


                                            ANSWER

       Defendant Election Assistance Commission (“EAC” or “defendant”), through its

undersigned counsel, hereby answers the Complaint (ECF No. 1) (“Complaint”) filed by plaintiff

American Oversight (“plaintiff”), on March 4, 2018, as follows:

                                       FIRST DEFENSE

       Plaintiff is not entitled to information that is exempt from disclosure under the Freedom

of Information Act (“FOIA”), 5 U.S.C. § 552.



       Defendant responds to the unnumbered and numbered paragraphs of plaintiff’s

Complaint as set forth below:

       1.      Paragraph 1 consists of plaintiff’s characterization of this lawsuit, to which no

response is required.

       2.      Paragraph 2 consists of plaintiff’s legal conclusions regarding jurisdiction, to

which no response is required.

       3.      Paragraph 3 consists of plaintiff’s legal conclusions regarding venue, to which no

response is required.
            Case 1:20-cv-00633-APM Document 5 Filed 04/06/20 Page 2 of 4




       4.      Paragraph 4 consists of plaintiff’s legal conclusions, to which no response is

required.

       5.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 5.

       6.      Defendant admits the first sentence of paragraph 6. The second sentence of this

paragraph consists of plaintiff’s legal conclusions, to which no response is required.

       7.      The allegations in paragraph 7 do not set forth a claim for relief or aver facts in

support of a claim to which an answer is required.

       8.      Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 8 regarding the motivation for plaintiff’s FOIA requests.

       9.      Defendant admits that the EAC received a FOIA request from plaintiff dated

October 18, 2019, that contained, among other language, the wording set forth in this paragraph.

Defendant respectfully refers the Court to the request for a full and accurate statement of its

contents.

       10.     Admitted.

       11.     Admitted as of the time of filing of the Complaint.

       12.     Defendant admits that the EAC received a FOIA request from plaintiff dated

October 18, 2019, that contained, among other language, the wording set forth in this paragraph.

Defendant respectfully refers the Court to the request for a full and accurate statement of its

contents.

       13.     Admitted.

       14.     Admitted.


                                                 2
           Case 1:20-cv-00633-APM Document 5 Filed 04/06/20 Page 3 of 4




        15.     Admitted as of the time of filing of the Complaint.

        16.     Denied. The EAC received a FOIA request from plaintiff dated October 18,

2019, that contained, among other language, the wording set forth in this paragraph. Defendant

respectfully refers the Court to the request for a full and accurate statement of its contents.

        17.     Admitted as to the request described in paragraph 16 of this Answer.

        18.     Admitted as of the time of filing of the Complaint.

        19.     Admitted as of the time of filing of the Complaint.

        20.     Paragraph 20 consists of plaintiff’s legal conclusions and characterization of this

lawsuit, to which no response is required.

        21.     Defendant incorporates by reference its answers to paragraphs l through 20 of the

Complaint.

        22-26. Paragraphs 22-26 consist of plaintiff’s legal conclusions, to which no response is

required, except to admit that EAC is an agency subject to FOIA.

        27.     Defendant incorporates by reference its answers to paragraphs l through 26 of the

Complaint.

        28-33. Paragraphs 28-33 consist of plaintiff’s legal conclusions, to which no response is

required, except to admit that EAC is an agency subject to FOIA.

        The remaining paragraphs of the Complaint contain plaintiff’s requested relief, to which

no response is required. To the extent a response is required, defendant denies the allegations

contained in the remaining paragraphs of the Complaint and further avers that plaintiff is not

entitled to any relief.




                                                  3
            Case 1:20-cv-00633-APM Document 5 Filed 04/06/20 Page 4 of 4




          Defendant hereby denies all allegations in the Complaint not expressly admitted or

denied.

Dated: April 6, 2020                                  Respectfully submitted,
                                                      JOSEPH H. HUNT
                                                      Civil Division

                                                      MARCIA BERMAN
                                                      Assistant Branch Director, Civil Division

                                                      /s/ Carol Federighi
                                                      CAROL FEDERIGHI
                                                      Senior Trial Counsel
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      P.O. Box 883
                                                      Washington, DC 20044
                                                      Phone: (202) 514-1903
                                                      Email: carol.federighi@usdoj.gov

                                                      Counsel for Defendant




                                                  4
